1 Reported in 211 P.2d 714.
This is a proceeding for the disbarment of Garfield C. Barnett, Jr., authorized to practice law before the courts of this state. The record presented to us by the board of governors of the state bar association discloses that Barnett was, May 13, 1948, convicted in the United States district court, western district of Washington, northern division, of the crime of bartering and exchanging a large quantity of narcotics, and with conspiring with others to sell, barter, and exchange narcotic drugs. The defendant in that case was sentenced to imprisonment in the Federal penitentiary for a period of three years and nine months. On appeal, the judgment of the trial court was affirmed by the United States circuit court of appeals for the ninth circuit.
[1] The attorney was convicted of an infamous crime as defined by Rem. Rev. Stat., § 5113 [P.P.C. § 519-17], and should no longer be permitted to practice law. In re French, 156 Wn. 609,287 P. 677; In re Liliopoulos, 175 Wn. 338,27 P.2d 691. It is therefore ordered that Garfield C. Barnett, Jr., be, and he hereby is, permanently disbarred from the practice of law in this state, and that his name be stricken from the roll of attorneys. *Page 192